Name: 88/578/EEC: Commission Decision of 24 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  environmental policy;  agricultural policy
 Date Published: 1988-11-22

 Avis juridique important|31988D057888/578/EEC: Commission Decision of 24 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 315 , 22/11/1988 P. 0029 - 0030*****COMMISSION DECISION of 24 October 1988 on improving the efficiency of agricultural structures in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German version of this text is authentic) (88/578/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to the second indent of Article 24 (1) of Regulation (EEC) No 797/85, the Government of the Federal Republic of Germany has forwarded the laws, regulations and administrative provisions listed in the Annex hereto implementing Title V of Regulation (EEC) No 797/85; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community to the common measure introduced by Title V of the abovementioned Regulation are satisfied, in the light of the compatibility of the stated provisions with Regulation (EEC) No 797/85 and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas Title V of Regulation (EEC) No 797/85 provides that Member States may, in areas which are particularly sensitive as regards protection of the environment and natural resources and as regards preservation of the landscape and the countryside, adopt measures to promote the introduction or the maintenance of farming practices compatible with the needs of such areas; Whereas these measures consist of an annual premium per hectare granted to farmers who undertake, for a period of at least five years, and under a specific programme covering a defined area, to adopt certain farming practices; Whereas the provisions forwarded to the Commission are consistent with the objectives of Title V of Regulation (EEC) No 797/85; Whereas, nonetheless, the Community may make a financial contribution to the planned aid scheme only in the cases which comply with the conditions and criteria laid down in Title V of Regulation (EEC) No 797/85; Whereas the measures contained within the provisions of the Land Schleswig-Holstein concern the demarcation of environmentally sensitive areas; whereas they go sufficiently far in determining farming practices compatible with the requirements of protecting these areas, and whereas the level of the aid will be dependent on the undertakings made by the farmers and on the resulting loss of income; whereas the provisions are therefore consistent with the conditions and objectives of Title V of Regulation (EEC) No 797/85; Whereas, however, this Decision concerns only those measures provided for in Regulation (EEC) No 797/85; whereas it does not therefore relate to the compensation for damage caused by brent geese planned under the provisions of the Land Schleswig-Holstein forwarded to the Commission; Whereas the provisions for the Laender Hessen und Saarland listed in the Annex hereto do not satisfactorily determine the particularly sensitive areas in the manner provided for in Article 19 of Regulation (EEC) No 797/85; Whereas the provisions for the city of Bremen listed in the Annex hereto relate to measures which are not voluntary for farmers in the manner provided for in Article 19 of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. With the exception of measures relating to compensation for damage caused by brent geese, the Directive of the Minister of Food, Agriculture and Forestry of Schleswig-Holstein of 5 June 1987, forwarded by the Government of the Federal Republic of Germany pursuant to the second indent of Article 24 (1) of Regulation (EEC) No 797/85, satisfies the conditions for a financial contribution from the Community to the measure referred to in Title V of the said Regulation. 2. The laws, regulations and administrative provisions of Bremen, Hessen and Saarland listed in the Annex hereto and forwarded by the Government of the Federal Republic of Germany pursuant to the second indent of Article 24 (1) of Regulation (EEC) No 797/85 do not satisfy the conditions for a financial contribution from the Community to the measure referred to in Title V of the said Regulation. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 24 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. ANNEX List of the laws, regulations and administrative provisions which are the subject of this Decision SCHLESWIG-HOLSTEIN Directive of the Minister of Food, Agriculture and Forestry of 5 June 1987 on the granting of compensation under the offshore island programme. BREMEN Directive of the Senator for the Environment of 3 April 1987 on compensation for hardship in connection with the preservation of land within the 'Borgfelder Wuemmewiesen' nature conservancy area. HESSEN Directive of the Minister of Agriculture and Forestry of 27 February 1987 concerning the aid scheme for ecologically valuable flora on grazing or arable land. SAARLAND Directive of the Minister for Economic Affairs of 30 April 1987 on aid for special measures in agriculture to protect nature and the environment.